Kupferman, J.,
dissents in a memorandum as follows: I would affirm for the reasons stated by the Family Court.
I might add that the reasons stated by the majority substantiate that conclusion. The Law Guardian also asks that the determination be affirmed. Clearly, the best interests of the child require this conclusion (see, Matter of Star Leslie W., 63 NY2d 136, 148).
*26The Family Court was in the best position to judge and make the credibility finding and it found, after some soul searching, that the credible evidence showed that the respondent-appellant did not take the necessary steps in the six-month period preceding the filing of the petition (see, Matter of Irene O., 38 NY2d 776; see also, Nightingale Rest. Corp. v Shak Food Corp., 155 AD2d 297, lv denied 76 NY2d 702). [See, — AD2d —, July 28, 1994.]